Name: Commission Regulation (EEC) No 1311/81 of 14 May 1981 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 5 . 81 Official Journal of the European Communities No L 130/ 21 COMMISSION REGULATION (EEC) No 1311 /81 of 14 May 1981 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia and Community supervision for imports of certain products originating in Yugoslavia (2 ), and in parti ­ cular Article 1 thereof, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ( l ), and in particular Protocol 1 thereto , Having regard to Council Regulation (EEC) No 3502/80 of 22 December 1980 establishing ceilings Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 2 of the Interim Agreement are subject to the annual ceiling indicated below, above which customs duties appli ­ cable to third countries may be re-established : (pieces) OCT heading Description Ceiling No 61.02 Women's, girls' and infants' outer garments : 138 000 B. Other : II . Other : e) Other : 1 . Jackets excluding (waister jackets) and blazers : aa) Of wool or of fine animal hair bb) Of man-made textile fibres cc) Of cotton 2 . Coats and raincoats ; cloaks and capes : aa) Of wool or of fine animal hair bb) Of man-made textile fibres cc) Of cotton Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed , HAS ADOPTED THIS REGULATION : Article 1 From 19 May to 31 December 1981 , the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the following products : (') OJ No L 130 , 27 . 5 . 1980 , p . 1 . ( : ) OJ No L MP. 31 . 12 . IW). p . 43 . No L 130/22 Official Journal of the European Communities 16 . 5 . 81 CCT heading Description Origin No 61.02 Women's , girls ' and infants ' outer garments : Yugoslavia B. Other : II . Other : e) Other : 1 . Jackets (excluding waister jackets) and blazers : aa) Of wool or fine animal hair bb) Of man-made textile fibres cc ) Of cotton 2 . Coats and raincoats ; cloaks and capes : aa) Of wool or of fine animal hair bb) Of man-made textile fibres cc) Of cotton Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1981 . For the Commission Karl-Heinz NARJES Member of the Commission